J.S07042-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,                :     IN THE SUPERIOR COURT OF
                                             :          PENNSYLVANIA
                          Appellee           :
                                             :
                    v.                       :
                                             :
ANN LOUISE COYLE,                            :
                                             :
                          Appellant          :     No. 1486 MDA 2014

                Appeal from the PCRA Order September 4, 2014
       in the Court of Common Pleas of Lebanon County Criminal Division
                        at No(s): CP-38-CR-0001777-2009

BEFORE: BOWES, OTT, and FITZGERALD,* JJ.

JUDGMENT ORDER BY FITZGERALD, J.:                      FILED MARCH 23, 2016

        Appellant, Ann Louise Coyle, appeals from the order entered in

Lebanon County dismissing her Post Conviction Relief Act petition (“PCRA”).1

We dismiss the appeal.

        On February 17, 2016, this Court entered the following order:

                                      ORDER

                 In order to be eligible for relief under the [PCRA],
              the petitioner must, inter alia, “currently [be] serving
              a sentence of imprisonment, probation or parole for
              the crime[.]” 42 Pa.C.S. § 9543(a)(1)(i). Instantly,
              Appellant was sentenced on January 19, 2011 to an
              aggregate term of fifteen months’ probation, with
              the first sixty days on house arrest with electronic
              monitoring. On August 17, 2011, the trial court

*
    Former Justice specially assigned to the Superior Court.
1
    42 Pa.C.S. §§ 9541-9546.
J.S07042-16


            suspended      Appellant’s   sentence    pending   the
            disposition of her direct appeal. On September 24,
            2014, the trial court reimposed Appellant’s original
            sentence with credit for any time served prior to the
            suspension of her sentence. N.T. Sentencing H’rg,
            9/24/14, at 7.        At sentencing, the trial court
            indicated, “[Appellant] served at least eight months
            of the [fifteen] months [of] probation.” Id. at 3.
            Therefore, it is unclear whether Appellant is currently
            serving a sentence of imprisonment, probation, or
            parole at this time. See 42 Pa.C.S. § 9543(a)(1)(i).
            Accordingly, we order the PCRA court to supplement
            the record within fourteen days of the date of this
            order with documentation establishing whether or
            not Appellant is currently serving her sentence.

Per Curiam Order, 2/17/16.

      On February 25, 2016, the trial court filed with this Court a copy of

Appellant’s case closure notice which indicates Appellant’s supervision ended

on May 15, 2015. Interstate Comm’n for Adult Offender Supervision Notice,

5/28/15.   Accordingly, Appellant is no longer serving a sentence and is

ineligible for PCRA relief.   See 42 Pa.C.S. § 9543(a)(1)(i).   Therefore, we

dismiss Appellant’s appeal as moot. See Commonwealth v. Schmohl, 975

A.2d 1144, 1149 (Pa. Super. 2009) (noting if Appellant’s term of

imprisonment ends while appeal is pending, challenge to conviction would be

rendered moot and incapable of review).

      Appeal dismissed.




                                      -2-
J.S07042-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/23/2016




                          -3-